       Case 2:07-md-01871-CMR Document 5310 Filed 06/26/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
IN RE: AVANDIA MARKETING, SALES :                   MDL NO. 1871
PRACTICES AND PRODUCTS                       :      07-md-1871
LIABILITY LITIGATION                         :
_______________________________________
                                             :
THIS DOCUMENT APPLIES TO:                    :
                                             :
Allied Services Division Welfare Fund v. GSK :      Civil Action No. 09-730
                                             :

                                            ORDER

       AND NOW, this 26th day of June 2020, upon consideration of GSK’s Motion for

Sanctions [Doc. No. 96] and the response and reply thereto, and the targeted attorneys’ Motion to

Dismiss the Motion for Sanctions [Doc. No. 121] and the responses and replies thereto, it is

hereby ORDERED as follows:

   1. GSK’s Motion for Sanctions [Doc. No. 96] is DENIED.

   2. GSK’s Motion to Withdraw the Motion for Sanctions as to Plaintiff Allied Services

       Division [Doc. No. 124] is GRANTED.

   3. Dugan and Sadin’s Motion to Dismiss the Motion for Sanctions [Doc. No. 121] is

       DISMISSED as moot.

       It is so ORDERED.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             _____________________
                                             CYNTHIA M. RUFE, J.
